Citation Nr: 1521442	
Decision Date: 05/19/15    Archive Date: 05/26/15

DOCKET NO.  09-24 684	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for a bilateral ankle disorder.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

C. Samuelson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1974 to March 1975. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a June 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas. 

In the November 2012 remand to obtain a medical opinion, the Board also determined the correct issue on appeal is the claim for service connection.  The RO addressed the issue as new and material evidence in the August 2007 rating action; however, the Board determined that the claim submitted in June 2005 remains viable as the Veteran submitted a timely notice of disagreement (NOD) to the June 2006 denial on July 13, 2006.  It is noted that the Veteran requested time to submit an amended NOD on July 21, 2006; however, this does not invalidate the initial NOD submitted.

In a June 2009 statement, the Veteran requested both a video conference hearing and a travel board hearing.  The RO scheduled a Travel Board hearing at the Houston RO for April 21, 2015.  The Veteran is incarcerated.  On April 9, 2015, a representative from the Texas Department of Criminal Justice informed the RO that it was unable to transport offenders to VA hearings and arrangements could be made for a VA representative to meet the offender at the Texas Department of Criminal Justice.  Such hearings are unavailable, as hearings before the Board may be held in Washington, D.C. or at a VA facility.  38 C.F.R. § 20.705. As neither the Veteran nor his representative appeared for the April 2015 travel board hearing at the Houston RO, the Board will proceed as if the hearing request had been withdrawn.  See 38 C.F.R. § 20.704(d).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran's service treatment records show that he was treated for bilateral ankle pain.  In September 1974, questionable weak ankles were found.  On orthopedic consultation that month, bilateral foot strain was diagnosed.  The Veteran contends that he has had continuing bilateral ankle problems since service.  He has also stated that the VA examination provided is inadequate. 

The Veteran was examined by VA in May 2006. The examiner noted dorsiflexion to 15 degrees, bilaterally, (full motion is to 20 degrees, 38 C.F.R. § 4.71a, Plate II).   X-rays showed mild degenerative changes of both ankles; small plantar calcaneal spurs; and slight angulation distal left fibula shaft [which] may be post-traumatic.  The examiner went on to state, however, that the right and left ankles were totally within normal limits.  This inconsistency between the objective findings and the examiner's characterization of the Veteran's ankles as normal was confusing and in November 2012, the Board remanded the case for clarification.  

The claims file was returned to the examiner who performed the May 2006 VA examination and a medical opinion was provided in January 2013.  In January 2013, the examiner acknowledged that the X-rays showed mild degenerative changes bilaterally, associated with a prior injury, and in giving an adverse opinion, concluded the ankle injury "either happened before the service or afterward" since the only in-service complaint was giving out.  However, the opinion provider went on to state in section 5 of the report that the claimed condition clearly and unmistakably existed prior to service, and clearly and unmistakably was not aggravated beyond its natural progression by an in-service injury, event, or illness.  

Again, there is a logical disconnect in the opinion.  One cannot conclude that an injury happened either before or after service, and at the same time, that it clearly an unmistakably existed prior to service.  Clarification remains necessary.  

Additionally, on remand, any outstanding treatment records as may be relevant should be identified and obtained.  The RO should also ask the Veteran to submit any additional, pertinent lay statements relating to his claim.

Accordingly, the case is REMANDED for the following action:


1.  Ask the Veteran if there are any additional records of current treatment he wishes VA to consider in connection with the claim, which records should be sought after securing any necessary release.  

2.  Notify the Veteran that he may submit lay statements from himself and from other individuals who have first-hand knowledge, and/or were contemporaneously informed his in-service and post-service ankle condition(s).  The Veteran should be provided an appropriate amount of time to submit this lay evidence. 

3.  After associating any pertinent, outstanding records with the claims file, provide the claims file to a qualified examiner.  

This person is requested to review the record and opine as to whether it is at least as likely as not that any current right and/or left ankle condition is related to or had its onset during service.

The opinion provider should comment on the September 1974 complaints in service regarding the ankles, the May 2006 x-ray report showing mild degenerative changes to both ankle joints, and the August 2006 private x-ray report showing osteoarthritic changes of the left ankle. 

All opinions expressed must be accompanied by a complete rationale.  If, for any reason, the provider is unable to offer an opinion without resorting to speculation, it should be so stated.  In that case, the provider should explain that conclusion.   

4.  Then readjudicate the appeal.  If the benefit sought remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and be given an opportunity to submit written or other argument in response before the claims file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



